Opinion by
Mr. Justice Teller.
The plaintiff in error was found guilty of contempt in having written and circulated the petition for the recall of Judge McHendrie, which was the basis of the charge in Marians v. The People, No. 8509, decided at the last term. There was a further charge that Murray had written a newspaper article containing matter alleged to be defamatory of said judge.
Under the authority of the Marians case, the writing and circulating of the petition must be held not to constitute contempt. The finding was general, and it can not, therefore, be determined whether or not the court held the plaintiff in error guilty under both of the charges, or only-under one, and, if but one, which one it was.
*185This is like a general verdict on two counts, one of which is bad, in which case the judgment must be reversed. The Burlington & Colorado Railroad Company v. Spriggs, 50 Colo. 230, 114 Pac. 644.
The judgment is accordingly reversed.
Judgment reversed.
Mr. Justice White not participating.